NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30060

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00017-DLC

 v.
                                                MEMORANDUM*
LESTER DEAN OXENDINE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Dana L. Christensen, Chief Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Lester Dean Oxendine appeals from the district court’s judgment and

challenges his guilty-plea convictions and 300-month aggregate sentence for

conspiracy to possess methamphetamine with intent to distribute, in violation of 21

U.S.C. §§ 841(b)(1)(B) and 846, and possession of a firearm in furtherance of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Oxendine’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Oxendine the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                     17-30060